Citation Nr: 1820683	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  08-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by joint pain, to include as due to ionizing radiation, alternatively claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1992 and from October 1992 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, February 2017, and October 2017, the Board remanded this matter.

FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's neck and low back pain is due to an undiagnosed illness and manifested to a compensable degree.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for neck and low back pain due to an undiagnosed illness are met.  38 U.S.C. §§ 1110, 1117, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for entitlement to service connection for joint pain, the Board will not discuss further whether those duties have been accomplished.

Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 81 Fed. Reg. 71382 (Oct. 17, 2016). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(ii). 

The Board notes that Congress revised 38 U.S.C. § 1117, effective March 1, 2002. In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (including but not limited to chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes. See 38 C.F.R. § 3.317 (a)(2).

Because the Veteran served in the Southwest Asia Theater of operations in 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  See Form DD-214.  It must now be determined whether the Veteran's low back and neck pain is associated with an undiagnosed illness, medically unexplained chronic multisymptom illness, other qualifying chronic disability that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service. 

Treatment records note reports of low back and neck pain.

The Veteran was afforded a VA examination in June 2015.  With regard to the low back, the examiner diagnosed slight thoracolumbar spine scoliosis.  No other diagnoses with respect to the low back or neck were rendered.  The examiner indicated that low back pain was not a symptom of scoliosis.  At the examination, the Veteran explained that he has experienced low back and neck pain since service.  The examiner stated that back pain symptoms did not compromise an undiagnosed illness because the Veteran did not have a complete workup to rule out diagnosable illnesses.

As explained in the October 2017 remand, the Veteran had still not been afforded a full workup as to the low back and neck pain and the June 2015 examination was therefore inadequate.  To date, the Veteran has still not been afforded a full workup to determine the character of his low back and neck pain.  It is not clear from the record whether the Veteran was notified of the scheduling of the examination ordered by the Board in its October 2017 remand and there is no precedential guidance by the Court on whether the presence in the claims file of a letter  notifying the Veteran that he will be scheduled for a VA examination, as opposed to the actual letter from the VA Medical Center scheduling the examination, provides a sufficient basis on which to presume that the Veteran received such notification.  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.

No other records note any further diagnoses of any low back or neck disabilities.

Based on the evidence above, the Board finds that service connection for neck and low back joint pain due to undiagnosed illness, is warranted.  First, the Veteran has consistently indicated that he has current right elbow pain and joint pain is specifically listed as a sign or symptom of undiagnosed illness.  38 C.F.R. § 3.317(b)(5).  In addition, the Veteran has indicated that such neck and low back pain has persisted since service, and therefore, has persisted more than six months.

Moreover, the evidence shows that the Veteran's low back and neck pain has not been attributed to a known clinical diagnosis.  Significantly, while slight scoliosis was diagnosed by the 2015 VA examiner, she indicated that low back pain was not a symptom of the diagnosis scoliosis.  Moreover, the examiner indicated that the pain and scoliosis were distinct and not related.  Significantly, the version of the VA Adjudication Manual in effect during the pendency of this claim indicates that, even when the record shows "the existence of a clinical diagnosis with specific etiology, which may weigh against [§] 3.317 entitlement . . . the ordering of a Gulf War examination [is not precluded] unless all symptoms claimed by the Veteran are clearly attributable to the diagnosis."  Id. VA Adjudication Manual Rewrite, M21-1MR pt. IV, subpt. ii, ch. 1, sec. E (Sept. 23, 2014).  Thus, VA recognizes that it is possible to have symptoms of the same part of the anatomy that are attributable to both a known clinical diagnosis and an undiagnosed illness.  See also Lucas v. McDonald, No. 14-3513, 2016 U.S. App. Vet. Claims LEXIS 211; Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

Furthermore, the low back and neck pain became manifest to a degree of 10 percent during the prescribed presumptive period.  In this regard, a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59  for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Here, the Veteran has consistently reported pain in his low back and neck, both in written statements and during various evaluations prior to the prescribed presumptive period following service.  This joint pain therefore meets the criteria for a compensable rating under diagnostic codes pertaining to orthopedic disabilities of the thoracolumbar and cervical spines, which contain 10 percent ratings.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Thus, while the Board could remand the claim for yet another attempt to schedule a VA examination, the above evidence is sufficient to decide the claim.  A remand could therefore be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran has low back and neck joint pain that is due to an undiagnosed illness.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for low back and neck joint pain due to undiagnosed illness is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for neck and low back pain due to an undiagnosed illness is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


